This opinion was
yWnZE
^ IN CLERKS OFFICE                                                           filed for record
■unsE coum; arpcE OF WASHNGTON                                         at 8am on /^t/4-
               ^"6 0 I ?a)                                                                      >Jy_
                                                                      ^Susan L. Carlson
               jusncer                                                  Supreme Court Clerk




  IN THE SUPREME COURT OF THE STATE OF WASHINGTON


  STATE OF WASfflNGTON,                                      No. 95971-4


                                 Respondent,                 EN BANC


                                                             Filed
                                                                           AUG 0 1 2019
          V.



  THERESA GAIL SCANLAN,

                                 Petitioner.



          FAIRHURST, C.J.—In this case, we consider whether a crime victim's

  statements to his medical providers were testimonial and, if so, whether their

  admission at trial violated the defendant's right of confrontation under the Sixth

  Amendment to the United States Constitution.^ We hold that the victim's statements

  in this case were nontestimonial because they were not made with the primary

  purpose of creating an out-of-court substitute for trial testimony. We separately hold



          ' See Crawford v. Washington, 541 U.S. 36, 53, 68, 124 S. Ct. 1354, 158 L. Ed. 2d 177
  (2004) (If an out-of-court statement by a nontestifying declarant is "testimonial," then its
  admission at trial violates the Sixth Amendment's confrontation clause unless the declarant is
  unavailable and the defendant had a prior opportunity for cross-examination.).
State V. Scanlan, No. 95971-4


that there was sufficient evidence to support the petitioner's unlawful imprisonment

conviction. We affirm the Court of Appeals.

                     I. FACTS AND PROCEDURAL HISTORY


A.     Factual background

       Roughly a decade after his wife of over 50 years died, 82 year old Leroy

Bagnell met a woman in a bar. He initially introduced 57 year old Theresa Gail

Scanlan to his children as a friend, and within a month or two she moved into his

house. At some point, he began referring to her as his girlfi^iend.

       About a year later on October 16, 2014, the police responded to a 911 hang

up call made from Bagnell's house. Scanlan answered the door and told the police

she had been having an argument with her roommate. Bagnell then appeared at the

top of the stairs wearing a T-shirt and underwear. His head and forearm were

bleeding, and he had a big, bloody, and bruised lump on his leg. When the police

asked Bagnell how he had been injured, Scanlan replied that Bagnell had fallen out

of his car. As a result of this incident, the Federal Way Municipal Court issued a

domestic violence no contact order prohibiting Scanlan from coming within 1,000

feet of Bagnell's house. Bagnell did not seek medical care for his injuries.

       On November 6, 2014, Bagnell's children became concerned when they were

unable to reach him all day on either his cell phone or landline. All four children

went to the house, arriving around 5:30 p.m. They found the lights out and the shades
State V. Scanlan, No. 95971-4


drawn, and they got no answer when they knocked and rang the bell. They let

themselves in with a key. There was blood on the entryway carpet, on the stairs, and

throughout the upstairs bedrooms. The stairway wall had been dented and gouged,

and the kitchen floor was littered with shattered glass and broken ceramic figurines.

       There was more blood in the family room, along with a large trash can

containing a broken, bloodstained broom handle and a broken golf club. There was

a hammer on the coffee table and a crowbar on the dining table. Bagnell was also in

the family room, sitting in a chair in the dark with his eyes closed. Bagnell was

severely bruised from head to toe. His children called 911. All four children and the

responding police officer testified that Bagnell was initially nonresponsive, then

dazed and in a state of shock and confusion. Three of his children thought that he

was dead or possibly unconscious.

       Scanlan was found in the garage underneath a blanket in her car with the doors

locked. When the police arrived and removed Scanlan from the car, Bagnell's

daughter shouted at her that she could have killed him. Scanlan replied that it was

"not that bad." 6 Transcript ofProceedings(TP)(Nov. 18, 2015) at 769; 8 TP(Nov.

23, 2015) at 1071.

       Bagnell was taken to the emergency room, where he was treated by Nurse

Catherine Gay, Dr. Robert Britt, and social worker Jemima Skjonsby. In addition to

extensive bruising, he also had two broken fingers and several skin tears on his legs
State V. Scanlan, No. 95971-4


and arms. The police subsequently arrived around midnight, spoke to Bagnell, and

had him sign a medical release form authorizing St. Francis Hospital and its staff to

release his medical records to police and prosecutors.

       On November 12,2014,the police met with Bagnell at his house and obtained

a second medical release form for Virginia Mason Medical Center. The next day,

Bagnell met with Dr. Curtis Endow, his primary care physician, at Virginia Mason.

Dr. Endow referred Bagnell to a wound care clinic at Virginia Mason, where he

subsequently received care from physician assistant Stacy Friel and Dr. Jessica

Pierce.


B.     Procedural history

       Scanlan was charged with second degree assault, felony violation of a no

contact order, unlawful imprisonment, and fourth degree assault. Neither Bagnell

nor Scanlan testified at trial, but the court admitted several statements that Bagnell

made to his medical providers.

       Nurse Gay testified that when she asked what had happened to him, Bagnell

told her "that his girlfriend had beaten him up, and that he'd had a no contact order

on this individual." 8 TP at 1108-09. When she asked him about a ring mark that she

noticed on the back of his neck, "[h]e told me that his girlfriend .. . had tried to

strangle him with his sweatshirt and had pulled the sweatshirt so hard, it had left this

permanent ring around the back of his neck." Id. at 1110. She clarified on cross-
State V. Scanlan, No. 95971-4


examination that she could not recall whether he had used the word "strangled," but

that "she, you know, did whatever with the sweatshirt and had it really tight." Id. at

1118. Gay testified that knowing how a patient's injury occurred and the identity of

his assailant is important for monitoring hospital security and patient safety,

determining whether to refer him to a social worker, and ensuring that he has the

follow-up care he needs, including having a safe place to go after discharge.

       Dr. Britt testified that Bagnell stated "that he had been in his home for two

days, that he had been imprisoned, or at least held in his home, against his will," that

"he hadn't really eaten in a [] couple of days," and that "[h]e wasn't allowed to talk

to his family." 7 TP(Nov. 19, 2015)at 925. Dr. Britt also testified that Bagnell "said

that he was hit with fists, that he had been bitten in a couple of places[,] and that he

had been hit with a broom." Id. at 925-26. Dr. Britt stated that it was important to

determine how patients' injuries occur because the mechanism of the injury

determines how serious it is and affects which tests he runs, and it impacts discharge

planning.

       Social worker Skjonsby testified that when she asked Bagnell whether he felt

safe to go home, he responded "[tjhat he was relieved that this person had been

removed from the home by police and that he wouldn't have to worry about it again."

Id. at 883-84. Skjonsby stated that knowing about a patient's relationship with his
State V. Scanlan, No. 95971-4


assailant and knowing whether the assailant is in police custody helps her assess for

safe discharge and connect the patient with appropriate social work services.

       Dr.Endow testified that when he asked how Bagnell had been injured, Bagnell

"stated that he received the injuries during an assault" by "[h]is girlfriend." Id. at

818. Dr. Endow stated that to effectively treat patients he needs to know how an

injury occurred—^whether the injury is related to underlying medical conditions, is

due to accidents, occurred from fainting or in the course of medical care, and so on.

Dr. Endow further stated that it is important to know the identity of a patient's

assailant to know whether the patient is still in potential danger and to know whether

to refer the patient to Virginia Mason's social services department.

       Physician assistant Friel testified that when she asked Bagnell how his injuries

occurred, he told her that "[h]e was living with a girlfriend at the time who had

locked him in a room and had beat him with a candlestick, a broom, and a hammer

over multiple areas." 8 TP at 1181. Friel explained that it was important to know for

treatment purposes whether an injury had been caused by an object (versus, say, a

hand) to make sure that no foreign bodies remain in the wound. Friel stated that

knowing the identity ofan assailant influences treatment because she wants to ensure

that the patient has a safe place to go and is not returning to an environment that

could result in more wounds.
State V. Scanlan, No. 95971-4


       Dr. Pierce testified that when she asked Bagnell how his injuries occurred,

"[h]e said that it was as a result of domestic violence.... He told me he was hit with

a candlestick, a broom. He was punched or hit—want to say a hammer, something

hard." 7 TP at 909. Dr. Pierce stated that it was important to know the mechanism

of injury because there is a high recidivism rate for wound patients. Accordingly,

her practice involves not only treatment of existing wounds but also prevention of

new wounds by, for example, having patients install grab bars in their homes. In

addition. Dr. Pierce testified that knowing whether patients are returning to a safe

environment is important from a treatment standpoint because more wounds result

in more surface area to bandage and treat, which results in longer healing time, more

potential for infection, and other complications.

       The jury convicted Scanlan of second degree assault, felony violation of a no

contact order, and unlawful imprisonment. On appeal, Scanlan argued that admitting

Bagnell's hearsay statements to his medical providers violated her confrontation

clause rights and that there was insufficient evidence to support her unlawful

imprisonment conviction. The Court of Appeals held that Bagnell's statements to

medical personnel were nontestimoniaP and therefore not subject to the




       ^ In contrast, the Court of Appeals held that two statements made by Bagnell to police
officers were testimonial but that their admission at trial constituted harmless error. State v.
Scanlan, 2 Wash. App. 2d 715, 731-33, 413 P.3d 82(2018). The State has not sought our review of
this holding.
                                               7
State V. Scanlan, No. 95971-4


confrontation clause, and it sustained her unlawful imprisonment conviction.^ We

granted Scanlan's petition for review and now affirm the Court of Appeals. State v.

Scanlan, 191 Wash. 2d 1026 (2018).

                                      II. ANALYSIS


A. Bagnell's statements to his medical providers were not testimonial because
they were not made with the primary purpose of creating an out-of-court substitute
for trial testimony

       Scanlan first contends that Bagnell's statements to his medical providers were

testimonial and that admitting them therefore violated the confrontation clause of

the United States Constitution. We review confrontation clause challenges de novo.

State V. Price, 158 Wash. 2d 630, 638-39, 146 P.3d 1183 (2006).

       1.     The primary purpose test governs our analysis

       The Sixth Amendment, made applicable to the states by the Fourteenth

Amendment,"^ states that "[i]n all criminal prosecutions, the accused shall enjoy the

right ... to be confronted with the witnesses against him." The Court of Appeals

below correctly observed that "confrontation clause jurisprudence has been in rapid

flux since the United States Supreme Court's 2004 decision in Crawford [v.

Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004)]." State v.




       ^ The Court of Appeals also reduced Scanlan's felony violation of a no contact order to a
misdemeanor violation of a no contact order on double jeopardy grounds. Scanlan,2 Wash. App. 2d
at 735. The State conceded this issue below and does not now challenge it.
       ^ Pointer v. Texas, 380 U.S. 400,403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).
                                               8
State V. Scanlan, No. 95971-4


Scanlan, 2 Wash. App. 2d 715, 725, 413 P.3d 82 (2018). In Crawford, the Supreme

Court held that whether admission of an out-of-court statement by a declarant who

does not testify at trial violates the confrontation clause depends on whether the

statement was testimonial—not, as it had previously held, whether the statement was

reliable. 541 U.S. at 53, 68 (abrogating Ohio v. Roberts, 448 U.S. 56, 100 S. Ct.
2531, 65 L. Ed. 2d 597 (1980)). If the statement was testimonial, then it is

inadmissible unless the witness is unavailable at trial and the defendant had a prior

opportunity for cross-examination. Crawford, 541 U.S. at 59, 68. Reasoning that

"the principal evil at which the Confrontation Clause was directed" was the use, in

traditional civil-law systems, of "ex parte examinations as evidence against the

accused" in criminal proceedings, the Court held that a hearsay declarant's

statements to police during a station house interview were testimonial. Id. at 50, 68.

       The Court in Crawford declined to fashion a legal test or "to spell out a

comprehensive definition of'testimonial.'" Id. at 68. And so in State v. Shafer, 156
Wash. 2d 381, 128 P.3d 87(2006), we articulated our own "declarant-centric" test for

determining whether a statement was testimonial.^ At the same time, the Court of

Appeals began struggling with the very question we face today: whether crime


        ^ Shafer's declarant-centric test asks "whether a reasonable person in the declarant's
position would anticipate his or her statement being used against the accused in investigating and
prosecuting the alleged crime. The inquiry focuses on the declarant's intent by evaluating the
specific circumstances in which the out-of-court statement was made." 156 Wash. 2d at 390 n.8; State
V. Beadle, 173 Wash. 2d 97, 107, 265 P.3d 863 (2011)(describing this test as a "declarant-eentrie
standard").
                                               9
State V. Scanlan, No. 95971-4


victims' statements to their medical providers are testimonial. See, e.g., State v.

Fisher, 130 Wash. App. 1, 10-13,108 P.3d 1262(2005); State v. Moses, 129 Wash. App.
718, 729-30, 119 P.3d 906 (2005)(published in part); State v. Saunders, 132 Wn.

App. 592, 603, 132 P.3d 743 (2006). The Court of Appeals' deliberation eventually

coalesced into a three-factor test:


               Witness statements to a medical doctor are not testimonial (1)
       where they are made for diagnosis and treatment purposes,(2) where
       there is no indication that the witness expected the statements to be used
       at trial, and (3) where the doctor is not employed by or working with
       the State.


State V. Sandoval, 137 Wash. App. 532, 537, 154 P.3d 271 (2007).

       Meanwhile in Davis v. Washington, the United States Supreme Court

announced what has since become known as the primary purpose test:

       Statements are nontestimonial when made in the course of police
       interrogation under circumstances objectively indicating that the
       primary purpose ofthe interrogation is to enable police assistance to
       meet an ongoing emergency. They are testimonial when the
       circumstances objectively indicate that there is no such ongoing
       emergency, and that the primary purpose of the interrogation is to
       establish or prove past events potentially relevant to later criminal
       prosecution.

547 U.S. 813, 822, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006)(emphasis added).

Applying this test, the Court held that a wife's 911 call identifying her assailant in

the midst of a domestic violence episode was nontestimonial because the call's

primary purpose was to enable police assistance to meet an ongoing emergency.Id.

at 823-29. On the other hand, another domestic violence victim's interview
                                          10
State V. Scanlan, No. 95971-4


statements to the police after they had arrived and separated her from her assailant

were testimonial because the primary purpose of the interrogation was "to

investigate a possible crime." Id. at 830.

       In Michigan v. Bryant,the Court further clarified that to determine the primary

purpose of a police interrogation, courts should "objectively evaluate the

circumstances in which the encounter occurs and the statements and actions of the


parties." 562U.S.344,359,131 S. Ct. 1143,179L.Ed. 2d(2011)."[T]hestatements

and actions of both the declarant and interrogators" are relevant to this inquiry. Id.

at 367; of. id. at 381-82(Scalia, J., dissenting)(stating, contra the majority, that only

the declarant's state of mind is relevant to the primary purpose inquiry).

       In light ofDavis and Bryant, we held that the primary purpose test, rather than

our earlier declarant-centric test as announced in Shafer, applies to statements made

to law enforcement officers. State v. Beadle, 173 Wash. 2d 97, 109, 265 P.3d 863

(2011)("Based on the evolution ofthe law since Shafer, we conclude that the Shafer

standard does not apply to statements made to law enforcement."); see also State v.

Ohlson, 162 Wash. 2d 1, 16, 168 P.3d 1273 (2007) (^'Davis indicated that the

objectively determined primary purpose of a police interrogation is decisive in

evaluating whether a resulting statement is testimonial.").

       But the Court of Appeals continued to struggle with the question of how to

analyze statements made to nongovernmental witnesses—i.e., witnesses other than


                                             11
State V. Scanlan, No. 95971-4


law enforcement officers. See Davis, 547 U.S. at 823 n.2 (United States Supreme

Court declining to "consider whether and when statements made to someone other

than law enforcement personnel are 'testimonial'"); Bryant, 562 U.S. at 357 n.3

("We have no need to decide that question in this case either."). In State v. Hurtado,

the Court of Appeals acknowledged that the primary purpose test governs analysis

of statements made to law enforcement officers but reasoned that Shafer's

'"declarant-centric standard'" still governed statements made to "nongovernmental

witness[es]," including medical providers. 173 Wash. App. 592, 599-600, 294 P.3d
838 (2013)(analyzing statements made by a crime victim to an emergency room'

nurse)(quoting Beadle, 173 Wash. 2d at 107-08). The court further reasoned that the

second and third factors ofthe Sandoval test "incorporate Shafer's 'declarant-centric

standard' because the declarant must make the statement to a nongovernmental

witness." Id. at 600. Hurtado thereby synthesized Shafer's declarant-centric test and

SandovaPs three-factor test into a single test to analyze whether statements made to

medical providers were testimonial.

       Although it was originally formulated in the context of police interrogation,

the United States Supreme Court has now clarified that the primary purpose test also

governs courts' analysis of hearsay statements made to nongovernmental witnesses.

In Ohio V. Clark, the Court held that a three year old's statements to his preschool

teachers, when asked about the identity of his abuser, were not testimonial.     U.S.


                                         12
State V. Scanlan, No. 95971-4


  , 135 S.Ct. 2173,192 L.Ed.2d 306(2015). The Court reasoned that "[sjtatements

made to someone who is not principally charged with uncovering and prosecuting

criminal behavior are significantly less likely to be testimonial than statements given

to law enforcement officers," and noted that "the relationship between a student and

his teacher is very different from that between a citizen and the police." Id. at 2182.

       The Court held that the facts in Clark constituted an ongoing emergency

involving suspected child abuse. Id. at 2181. "The teachers' questions were meant

to identify the abuser in order to protect the victim from future attacks." Id.

Moreover, the child's age made it unlikely that such a declarant "would intend his

statements to be a substitute for trial testimony." Id. at 2182. Nor did the fact that

the teachers were mandatory reporters of child abuse render the statements

testimonial: "mandatory reporting statutes alone cannot convert a conversation

between a concerned teacher and her student into a law enforcement mission aimed

primarily at gathering evidence for a prosecution." Id. at 2183. "[Cjonsidering all

the relevant circumstances," the Court concluded that the child's statements "were

not made with the primary purpose of creating evidence for Clark's prosecution."

Id. at2181.


       Notwithstanding Clark, the trial court and both parties in this case appear to

have agreed at the trial court level that the Sandoval test, as reapplied and

synthesized with Shafer's declarant-centric test in Hurtado, governed their analysis

                                          13
State V. Scanlan, No. 95971-4


of whether Bagnell's statements to his medical providers were testimonial. On

appeal Division One disagreed, holding that in light of Clark, "the proper test to

apply in determining whether the statements made to medical providers are

testimonial is the 'primary purpose' test." Scanlan, 2 Wash. App. 2d at 725.^ Scanlan

now urges us to reinstate Hurtado's synthesis of the Sandoval three-factor and

Shafer declarant-centric tests.

        The United States Supreme Court in Clark declared that "the primary purpose

test is a necessary .. . condition for the exclusion of out-of-court statements under

the Confrontation Clause." 135 S. Ct. at 2180-81 (emphasis added). "[U]nder our

precedents, a statement cannot fall within the Confrontation Clause unless its

primary purpose was testimonial." Id. at 2180. Any legal test for determining

whether a statement was testimonial that is inconsistent with the primary purpose

test is thus no longer good law.

        Shafer's declarant-centric test is inconsistent with the primary purpose test,

which     considers "the      statements     and     actions   of both     the    declarant and


interrogators." Bryant, 562 U.S. at 367 (emphasis added). SandovaPs three-factor

test is also inconsistent since it permits a statement to be nontestimonial only if, inter




        ^ Division Two has followed suit. See State v. Burke, 6 Wash. App. 2d 950, 965, 431 P.3d
1109(2018)("In Scanlan, Division One adopted the primary purpose test from Clark and applied
it to a victim's statements to a variety of medical providers. We agree with Division One."(citation
omitted)).
                                                14
State V. Scanlan, No. 95971-4


alia, there is "no indication that the witness expected the statements to be used at

trial." Sandoval, 137 Wash. App. at 537 (emphasis added). In contrast, the primary

purpose test asks "whether, in light of all the circumstances, viewed objectively, the

'primary purpose' ofthe conversation was to 'creat[e] an out-of-court substitute for

trial testimony.'" Clark, 135 S. Ct. at 2180(emphasis added)(alteration in original)

(quoting Bryant, 562 U.S. at 358).

       It is therefore time to fully put these tests to rest. We hold that Shafer's

declarant-centric test, SandovaVs three-factor test, and Hurtado's synthesis of the

two have all been superseded by the primary purpose test. Accordingly, we consider

whether Bagnell's statements to medical personnel were testimonial by applying the

primary purpose test.

       2.     Application ofthe primary purpose test

       At issue are Bagnell's statements to emergency room personnel Gay,Dr. Britt,

and Skjonsby, and his statements to follow-up care providers Dr. Endow, Friel, and

Dr. Pierce. We hold that none of these statements were testimonial because their

primary purpose was to meet an ongoing emergency and obtain medical treatment,

not to create an out-of-court substitute for trial testimony.

       Under the primary purpose test, courts objectively evaluate the circumstances

in which the encounter occurs, as well as the parties' statements and actions. Bryant,
562 U.S. at 359. The Court has variously declared that a statement is testimonial if


                                          15
State V. Scanlan, No. 95971-4


its primary purpose was "to establish or prove past events potentially relevant to later

criminal prosecution," Davis, 547 U.S. at 822,"to investigate a possible crime," id.

at 830, "to create a record for trial," Bryant, 562 U.S. at 358, or to "creat[e]" or

"gather[] evidence for .. . prosecution," Clark, 135 S. Ct. at 2181,2183."In the end,

the question is whether, in light of all the circumstances, viewed objectively, the

'primary purpose' ofthe conversation was to 'creat[e] an out-of-court substitute for

trial testimony.'" Clark, 135 S. Ct. at 2180 (alteration in original)(quoting Bryant,
562 U.S. at 358).

       As a threshold matter, Bagnell's statements are "significantly less likely to be

testimonial than statements given to law enforcement officers" because medical

personnel are "not principally charged with uncovering and prosecuting criminal

behavior." Clark, 135 S. Ct. at 2182. We also note that the United States Supreme

Court has consistently said in dicta that statements made to medical providers for

the purpose of obtaining treatment have a primary purpose that does not involve

future prosecution and that such statements are therefore nontestimonial. See Giles

V. California, 554 U.S. 353, 376,128 S. Ct. 2678, 171 L. Ed. 2d 488(2008)("[0]nly

testimonial statements are excluded by the Confrontation Clause. . . . [SJtatements

[by domestic abuse victims] to physicians in the course ofreceiving treatment would

be excluded, if at all, only by hearsay rules."); Melendez-Diaz v. Massachusetts,557

U.S. 305, 312 n.2, 129 S. Ct. 2527, 174 L. Ed. 2d 314 (2009)("[Mjedical reports


                                          16
State V. Scanlan, No. 95971-4


created for treatment purposes . . . would not be testimonial under our decision

today."); Bullcomingv. New Mexico, 564 U.S. 647,672, 131 S. Ct. 2705, 180 L. Ed.
2d 610(2011)(Sotomayor, J., concurring in part)("[T]his is not a case in which the

State suggested an alternate purpose, much less an alternate primary purpose, for the

[blood alcohol concentration] report. For example,the State has not claimed that the

report was necessary to provide Bullcoming with medical treatment.").

       Bagnell's statements to medical providers describing the cause of his injuries

were elicited for the purpose of obtaining medical treatment. Dr. Britt, Dr. Endow,

Friel, and Dr. Pierce all testified that knowing the mechanism of a patient's injury is

important because it affects the course of treatment. Dr. Britt stated that the

mechanism of injury determines how serious it is and affects which tests he runs.

Dr. Endow stated that knowing how the injuries occurred and the timing of the

injuries is important for treatment. Friel testified that when treating patients, she

needs to know whether she might need to do imaging to look for foreign bodies in

the wound. Dr. Pierce stated that knowing the cause of wounds is important to help

prevent wound recidivism, for which the rate among her patients is "unbelievably

high." 7 TP at 908.

       Like the preschooler's statements identifying his abuser in Clark, Bagnell's

statements identifying Scanlan as his assailant were elicited by "questions . .. meant

to identify the abuser in order to protect the victim from future attacks." 135 S. Ct.
17
State V. Scanlan, No. 95971-4


at 2181. While Bagnell knew that Scanlan had been taken into police custody, his

medical providers did not. His statements were elicited by questions whose purpose

was to determine whether there was an ongoing emergency and, if so, to respond to

it. Gay, Dr. Britt, Skjonsby, Dr. Endow, Friel, and Dr. Pierce all testified that they

were concerned about patient safety and that one oftheir purposes in speaking with

patients is to help ensure that the patient has a safe place to go after discharge. Gay

testified that her questioning was also important for hospital security purposes. "[I]n

light of all the circumstances, viewed objectively, the 'primary purpose' of the

conversation" was not "to 'creat[e] an out-of-court substitute for trial testimony.'"

Id. at 2180(second alteration in original)(quoting 562 U.S. at 358).

       Scanlan asserts that Bagnell's statements were testimonial because he signed

three medical release forms authorizing his care facilities and their staff to release

his medical records to police and prosecutors.^ But just as the preschool teachers'

mandatory reporting obligations in Clark did not "convert a conversation between a

concerned teacher and her student into a law enforcement mission aimed primarily

at gathering evidence for a prosecution," neither did Bagnell's signing medical

release forms transform his medical care provider-patient relationships into law

enforcement missions.Id. at 2183. This is true for all ofBagnell's medical providers.



       ^ Scanlan introduced two of these forms as pretrial exhibits. Scanlan alleges, and the State
does not appear to contest, that Bagnell signed an additional medical release form on October 16,
2014 after the no contact order incident.

                                               18
State V. Scanlan, No. 95971-4


and it is especially true for the St. Francis providers. At the time Bagnell received

emergency room care at St. Francis on November 6, 2014, he had signed only a

release form for Virginia Mason for injuries related to the October 16, 2014

incident.^ But even for the later follow-up care at Virginia Mason, it seems

implausible that the primary purpose ofhis interactions was to create an out-of-court

substitute for trial testimony. Cf. id. at 2183 ("It is irrelevant that the teachers'

questions and their duty to report the matter had the natural tendency to result in

Clark's prosecution."). To the contrary, the primary purpose of Bagnell's

interactions with Dr. Endow, Friel, and Dr. Pierce was to periodically debride and

redress the wounds on his arms and legs, which by that point had developed into

ulcers. The fact that Bagnell had signed waivers allowing the police to obtain his

medical records did not alter the primary purpose ofthese interactions.

       Bagnell's statements to medical personnel were therefore nontestimonial, and

their admission at trial did not violate Scanlan's Sixth Amendment right of

confrontation.




        ^ Since this first release form is not in the record, we must rely on Scanlan's attorney's
statement to the trial court that the form granted Virginia Mason permission to release Bagnell's
medieal information. And since the second and third forms authorize the release ofmedical records
"acquired and developed in the course oftreating me for my injuries and/or illness suffered on or
about         ," with the blank on those forms filled in as "11/5/2014-11/6/2014" and "11/5/14-
11/6/14" respectively, it follows that on the first form the police would have filled in this blank as
October 16, 2014—the date on which the earlier incident occurred. Def.'s Pretrial Exs. 8, 9.
                                                 19
State V. Scanlan, No. 95971-4


B.     There is sufficient evidence to support Scanlan's unlawful imprisonment
conviction


       Scanlan next contends that there is insufficient evidence to support her

unlawful imprisonment conviction. To determine whether there is sufficient

evidence to support a criminal conviction,'"the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a reasonable

doubt.'" State v. Green,94 Wn.2d 216,221,616 P.2d 628(1980)(plurality opinion)

(emphasis omitted){o^otmg Jackson v. Virginia, 443 U.S. 307, 319,99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979)). When a criminal defendant challenges sufficiency of the

evidence,"all reasonable inferences from the evidence must be drawn in favor ofthe

State and interpreted most strongly against the defendant. A claim of insufficiency

admits the truth of the State's evidence and all inferences that reasonably can be

drawn therefrom." State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992)

(citation omitted). '"Circumstantial evidence and direct evidence are equally

reliable' in determining the sufficiency of the evidence." State v. Kintz, 169 Wash. 2d
537, 551, 238 P.3d 470 (2010)(quoting State v. Thomas, 150 Wash. 2d 821, 874, 83
P.3d 970 (2004)). However,"inferences based on circumstantial evidence must be

reasonable and cannot be based on speculation." State v. Vasquez, 178 Wn.2d 1,16,

309 P.3d 318 (2013).



                                         20
State V. Scanlan, No. 95971-4


      "A person is guilty of unlawful imprisonment if he or she knowingly restrains

another person." RCW 9A.40.040(1). "'Restrain' means to restrict a person's

movements without consent and without legal authority in a manner which interferes

substantially with his or her liberty. Restraint is 'without consent' if it is

accomplished by ... physical force, intimidation, or deception." RCW

9A.40.010(6).

       Bagnell's statements to medical personnel provide sufficient direct evidence

to support Scanlan's unlawful imprisonment conviction. Dr. Britt testified that

Bagnell told him "that he had been in his home for two days, that he had been

imprisoned, or at least held in his home,against his will," that"he hadn't really eaten

in a [] couple of days," and that "[h]e wasn't allowed to talk to his family." 7 TP at

925. Friel testified that Bagnell told her "[h]e was living with a girlfriend at the time

who had locked him in a room and had beat him with a candlestick, a broom, and a

hammer over multiple areas." 8 TP at 1181.

       The conviction is further supported by circumstantial evidence. Bagnell's

children testified that they had been unable to reach him by cell phone or landline

for roughly 24 hours before they arrived on November 6, 2014. They testified that

his cell phone said it was disconnected or went to voice mail and that his landline

either rang indefinitely or went to voice mail. Witnesses testified that in Bagnell's

house the police found a cell phone broken in two, a cordless phone missing its

                                           21
State V. Scanlan, No. 95971-4


battery cover and batteries (which were found in the trash), and a second damaged

cordless handset, and that the upstairs bedroom cordless phone did not emit a dial

tone.


        All four children and multiple police officers testified that there was blood

throughout the house, that the wall had been dented and gouged, and that there were

broken and weapon-like items throughout the house—including a broken golf club;

a broken, bloodstained broom; a hammer; and a crowbar. The nature and extent of

Bagnell's injuries were supported by testimonial and photographic evidence and

were not in dispute. Scanlan was found hiding on the scene and responded to

Bagnell's daughter's accusation by stating that his injuries were "not that bad."6 TP

at 769; 8 TP at 1071. Taken together, the circumstantial evidence supports a

reasonable inference that Scanlan knowingly restrained Bagnell, restricting his

movements to his house by means of physical force or intimidation.

        Citing State v. Kinchen, 92 Wash. App. 442, 452 n.l6, 963 P.2d 928 (1998),

Scanlan asserts that she could not have unlawfully imprisoned Bagnell because there

were multiple means ofescape. In Kinchen,the Court ofAppeals held that evidence

that the victims were locked in their apartment was insufficient to support an

unlawful imprisonment conviction when uncontested evidence also showed that the

victims regularly entered and exited through a window and that a sliding glass door

was sometimes left unlocked. 92 Wash. App. at 451-52. The court reasoned that for an


                                         22
State V. Scanlan, No. 95971-4


unlawful imprisonment theory to succeed despite a known means of escape, "the

known means of escape must present a danger or more than a mere inconvenience."

Id. at 452 n.l6. Here, Scanlan argues,"Mr. Bagnell was at his home, with multiple

entrances and windows, including a three-car garage." Pet'r's Suppl. Br. at 19.

       But the evidence, viewed in the light most favorable to the prosecution,

supports a reasonable inference that leaving would have presented more than a mere

inconvenience for Bagnell. Multiple witnesses testified that Bagnell was initially in

a nonresponsive stupor, unaware of his surroundings. Moreover, Bagnell's injuries,

the state of the house, and his prior history with Scanlan support a reasonable

inference that leaving presented a danger.

       Because both the direct and circumstantial evidence support Scanlan's

conviction for unlawful imprisonment, we affirm her conviction.

                                III. CONCLUSION


       Clark makes clear that the primary purpose test governs analysis of whether

statements to nongovernmental witnesses, including medical personnel, were

testimonial. Under the primary purpose test, Bagnell's statements to medical

personnel were nontestimonial and, therefore, their admission at trial did not violate

the federal constitution's confrontation clause. In addition, there is sufficient

evidence in the record to support Scanlan's unlawful imprisonment conviction.

       We affirm the Court of Appeals.


                                         23
State V. Scanlan, No. 95971-4




                                     ^tlUkAAAS^i ,
 WE CONCUR:




            chU^. ,




                    7/




                                24
State V. Scanlan (Theresa Gail), No. 95971-4
(Gordon McCloud, J., concurring)




                                       No. 95971-4


       GORDON McCLOUD, J. (concurring)—I concur in the majority's analysis

of federal constitutional law with two observations.


       First, I note that the majority's analysis is limited to "the defendant's right of

confrontation under the Sixth Amendment to the United States Constitution."


Majority at 1; U.S. CONST, amend. VI.             Theresa Scanlan failed to argue for a

different outcome under article I, section 22 of the Washington State Constitution,'

which we analyze independently from the federal constitution. State v. Lui, 179
Wash. 2d 457, 468-70, 315 P.3d 493 (2014)("This court has concluded that article I,

section 22 merits an independent analysis as to both the manner and the scope ofthe

confrontation right." (citing State v. Pugh, 167 Wash. 2d 825, 835, 225 P.3d 892

(2009))); State v. Martin, 171 Wash. 2d 521, 528-33, 252 P.3d 872(2011)(conducting




      '"In criminal prosecutions the accused shall have the right... to meet the witnesses
against him face to face . . . ." WASH. CONST, art. 1, § 22.
                                              1
State V. Scanlan (Theresa Gail), No. 95971-4
(Gordon McCloud, J., concurring)


a Gunwalf analysis and concluding that an independent analysis of article I, section

22 was necessary); Pugh, 167 Wash. 2d at 834-35 (stating that "a Gunwall analysis is

no longer necessary" and independently analyzing article I, section 22). Whether

article I, section 22 provides greater protections to defendants than the federal

constitution in this context remains unanswered.


       Second, I note that the United States Supreme Court has not "adopt[ed] a

categorical rule excluding [statements to individuals who are not law enforcement

officers] from the Sixth Amendment's reach." Ohio v. Clark,      U.S.    , 135 S. Ct.
2173, 2181, 192 L. Ed. 2d 306 (2015). Although "such statements are much less

likely to be testimonial than statements to law enforcement officers," id., "the

question is whether, in light of all the circumstances, viewed objectively, the

'primary purpose' of the conversation was to 'creat[e] an out-of-court substitute for

trial testimony,"' id. at 2180 (alteration in original)(quoting Michigan v. Bryant,

562U.S. 344, 358, 131 S. Ct. 1143, 179 L. Ed. 2d 93 (2011)).

      In this case, however, I cannot say that the primary purpose of the statements

at issue was to create an out-of-court substitute for trial testimony.       This is

particularly true of the statements made to Nurse Catherine Gay, Dr. Robert Britt,

and social worker Jemima Skjonsby at the emergency room on the night of the



      2 State V. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986).
                                          2
State V. Scanlan (Theresa Gail), No. 95971-4
(Gordon McCioud, J., concurring)


incident. All three saw Leroy Bagnell in the informal, spontaneous setting of an

emergency room shortly after his children discovered him nonresponsive in his

home, majority at 2-4, and all three were primarily concerned with Bagnell's

safety—they did not want to release him into a potentially dangerous situation, id.

at 4-6, 17-18. In this way, the situation at the emergency room is not unlike the

situation at the school in Clark, where "the teachers needed to know whether it was

safe to release [the child] to his guardian at the end of the day." 135 S. Ct. at 2181.

      1 am more concerned with Bagnell's statements to Dr. Curtis Endow,

physician assistant Friel, and Dr. Jessica Pierce, which he made 7, 12, and 20 days

after the incident, respectively. By the time Bagnell met with these three medical

providers, he had signed multiple medical release forms authorizing police and

prosecutors to obtain his medical records "in furtherance of the investigation and

any resulting prosecution." Majority at 3-4, 18-19; Pet'r's Suppl. Br., App. A. The

forms also authorized his "care providers" to "discuss [his] medical condition and

any treatment with the assigned detective, his/her designee, and the prosecuting

attorney." Pet'r's Suppl. Br., App. A. After meeting with the police and signing all

these forms, Bagnell was well aware that the police were heavily involved, would

almost certainly review his medical records, and might even talk with his medical

providers. And unlike the child in Clark, who was too young to "understand the
State V. Scanlan (Theresa Gail), No. 95971-4
(Gordon McCloud, J., concurring)


details of our criminal justice system," 135 S. Ct. at 2182, Bagnell is old enough to

understand those details. Bagnell likely laiew that anything he said to his medical

providers about the incident would end up in his medical records, records that the

police or prosecutors would then obtain. He also may have known that prosecutors

might use those records in a future trial, should one occur. It is therefore probable

that his conversations with medical providers served a dual purpose: to ensure

adequate medical treatment and to create an out-of-court substitute for trial

testimony.

       But it is a stretch to say that the primary purpose of those conversations was

to create an out-of-court substitute for trial testimony. Bagnell most likely would

have seen the same medical providers, even if he had not signed the release forms,

for the sole purpose of receiving follow-up care. After signing those forms, his

follow-up visits may have taken on an additional purpose. But it is unlikely that this

additional purpose was ever primary, over and above his purpose of receiving

medical treatment. And the record before us suggests that the medical providers

were also primarily, if not solely, concerned with Bagnell's well-being. Majority 4-

7.


       With these observations, I respectfully concur in the majority's analysis of

federal constitutional law.
State V. Scanlan (Theresa Gail), No. 95971-4
(Gordon McCloud, J., concurring)